Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
	Claim 1, 19 and 22 have been amended. Claim 23-24 has been added. Claim 2, 7 and  16-17 are cancelled. Claims 1, 3-6, 8-15, 18 and 20-24 are pending and are under examination. Claim 19 is withdrawn.

Claim Rejections Withdrawn
The rejection of claims 1, 3, 5, 6, 8-12 , 15 and 20 under 35 U.S.C. 103 as being unpatentable over Scheer et al. WO 2014/145016 9/18/14 cited in IDS in view of Brierley et al. WO 90/03431 4/5/1990 and Reis et al. Journal of Membrane Science 297 (2007)16-50 is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 3, 5, 6, 8-12, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015 in view of Brige et al. US 2012/0201812 8/9/12 cited previously and Reis et al. Journal of Membrane Science 297 (2007) 16-50 is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 3, 4, 5, 8-12, 18, 20 and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015  in view of  Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12 and  Reis et al. Journal of Membrane Science 297 (2007) 16-50 and Debunne, Ann (“Debunne”) US 2014/0065145 3/6/2014  is withdrawn in view of the amendment to the claims.
The rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015 and  Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12  and Reis et al. Journal of Membrane Science 297 (2007) 16-50 and Debunne, Ann (“Debunne”) US 2014/0065145 3/6/2014 as applied to claims 1, 3, 4, 5, 8-12, 18 and 20-21 above further in view of Revets et al. US 20199/0028695 2/3/2011 is withdrawn in view of the amendment to the claims.
The rejection of claims 13-14 under 35 U.S.C. 103 as being unpatentable over Guenther et al. US 2015/0337292 11/26/2015 and  Brierley et al. WO 90/03431 4/5/1990 and Brige et al. US 2012/0201812 8/9/12  and Reis et al. Journal of Membrane Science 297 (2007) 16-50 cited previously as applied to claims 1, 3, 5, 6, 8-12, 18  and 20 above, further in view of Revets et al. US 20199/0028695 2/3/2011 is withdrawn in view of the amendment to the claims.

Claim Objections
Claims 23-24 are objected to because of the following informalities:  In line 2 of both claims 23-24, “subject the culture” should be “subjecting the culture”.  Appropriate correction is required.
Duplicate Claim 
Applicant is advised that should claim 12 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6,  8-15, 18 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to new matter.
The claims recite “wherein the separated or filtered culture medium has an increased ratio of macromolecules larger than 5kDa to macromolecules smaller than 5kda as compared to the culture medium immediately prior to the separation or filtration”
Applicants reply on page 7 paragraph 2 discloses that the basis for the amendment can be found throughout the specification as published at more specifically in at least paragraphs 6, 174 and 198.
The definition of ratio is the indicated quotient of two mathematical expressions or the relationship in quantity, amount or size between two or more things1.  The definition of ratio drawn to the relationship between  the quantity or amount between two or more things is used to interpret the instant claims. A review of the specification including paragraphs 6, 174 and 198 of the published application does not disclose where the quantity of macromolecules larger than 5 kDa and the quantity  of macromolecules smaller than 5kDa are quantified in the culture medium immediately prior to separation or filtration and quantified in the culture medium after separation or filtration of the culture medium; and a ratio calculated in order to determine the recited increased ratio.  Thus, the claims are now drawn to new matter.

Status of Claims
	Claims 1, 3-6,  8-15, 18 and 20-24 are rejected. Claim 19 is  withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “ratio,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/ratio. Accessed 8/29/2022.